Judgment, Supreme Court, New York County (William *242Leibovitz, J.), rendered May 4, 1999, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree and criminal possession of a weapon in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 22 years to life, 22 years to life and 18 years to life, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). Contrary to defendant’s assertion, the testimony of the emergency medical technician did not cast doubt on that of the victim and eyewitness.
Defendant’s challenge to the court’s response to a jury note requires preservation (see People v Thomas, 50 NY2d 467 [1980]), and we decline to review this unpreserved argument in the interest of justice. Were we to review this claim, we would find that the court meaningfully responded to the deliberating jury’s specific request, and that nothing in the response reduced the People’s burden of proof.
We perceive no basis for reducing the sentence. Concur— Andrias, J.P, Saxe, Sullivan, Ellerin and Sweeny, JJ.